Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.14 MINERALS TECHNOLOGIES INC. HEALTH AND WELFARE PLAN (Effective April 1, 2003 and Amended and Restated as of January 1, 2006) July 2006 MINERALS TECHNOLOGIES INC. HEALTH AND WELFARE PLAN (Effective April 1, 2003 and Amended and Restated as of January 1, 2006) TABLE OF CONTENTS INTRODUCTION 1 ARTICLE I. Definitions 2 1.1. ADA 2 1.2. Affiliate 2 1.3. Benefit Component 2 1.4. Benefits 3 1.5. Board 3 1.6. Cafeteria Program 3 1.7. Claims Processor 3 1.8. COBRA 3 1.9. Code 3 1.10. Collective Bargaining Agreement 3 1.11. Company 3 1.12. Dependent 3 1.13. DOL 3 1.14. Effective Date 3 1.15. Eligible Employee 3 1.16. Employee 3 1.17. Employee Plan Contributions 4 1.18. Employer 4 1.19. Employer Plan Contributions 4 1.20. ERISA 4 1.21. FMLA 4 1.22. HIPAA 4 1.23. HMO 4 1.24. Participant 4 1.25. Plan Administrator 4 1.26. Plan Year 4 1.27. Retiree 4 1.28. Service Provider 4 1.29. Third Party Administrator 5 1.30. USERRA 5 1.31. Welfare Plan 5 1.32. Welfare Plan Committee 5 ARTICLE II. Participation 5 2.1. Participation 5 2.2. Cessation of Participation 6 2.3. Continuation Coverage 6 ARTICLE III. Contributions 6 3.1. Employer Plan Contributions 6 3.2. Employee Plan Contributions 6 ARTICLE IV. Benefits 6 4.1. Provision of Benefits 6 ARTICLE V. Claims, Claims Procedure, Appeals, and Payment 7 5.1. Claims 7 5.2. Claims Procedure 7 5.3. Claims Procedure, All Other Benefits 15 5.4. Notices 16 5.5. Evidence 16 5.6. Payment 17 5.7. Coordination of Benefits 17 5.8. Proof of Loss 17 5.9. Nonassignment 17 5.10. Government-Provided Benefits 17 5.11. Receipt and Release of Information 17 5.12. Subrogation 18 5.13. Right of Recovery 18 ARTICLE VI. Purpose and Funding 18 6.1. Purpose 18 6.2. Funding Policy 18 ARTICLE VII. Adoption of Welfare Plan by Participating Employer 19 7.1. Adoption by Subsidiary or Affiliate 19 7.2. Termination of Participation 19 7.3. Contributions and Liabilities 19 7.4. Actions, Approvals and Notification 19 7.5. Rights 20 7.6. Successor 20 ARTICLE VIII. Plan Administration 20 8.1. Allocation of Plan Administration Responsibilities 20 8.2. Committee Membership 21 8.3. Committee Meetings 21 8.4. Fiduciary Duties 21 (ii) 8.5. Indemnification of Fiduciaries 22 8.6. Discretionary Power of Plan Administrator 22 8.7. Miscellaneous 22 ARTICLE IX. Amendment and Termination 22 9.1. Amendment 22 9.2. Termination 23 ARTICLE X. Miscellaneous 23 10.1. State of Jurisdiction 23 10.2. Severability 23 10.3. Welfare Plan Not An Employment Contract 23 10.4. Non-Transferability of Interest and Facility of Payment 23 10.5. Mistake of Fact 23 10.6. Cost of Administering the Welfare Plan 24 10.7. Withholding for Taxes 24 10.8. Bonding and Insurance 24 10.9. Nondiscrimination Requirements 24 10.10. Prohibition on Compensation 24 10.11. No Vested Rights 24 10.12. Titles and Headings 25 10.13. Tax Effects 25 10.14. Continuation Coverage under COBRA or Other Applicable Law 25 10.15. Procedures for Providing Certain Notices 25 10.16. FMLA or USERRA Leaves of Absence 27 10.17. Qualified Medical Child Support Orders 27 10.18. Entire Document 27 ARTICLE XI. HIPAA Privacy 28 11.1. Definitions 28 11.2. Disclosure of Summary Health Information 32 11.3. Disclosure of Protected Health Information to the Company 32 11.4. Permitted Use and Disclosure of Protected Health Information 32 11.5. Required Uses and Disclosures of Protected Health Information 37 11.6. Minimum Necessary 37 11.7. Employer Certification and Responsibility 37 11.8. Employees with access to Protected Health Information 38 11.9. Limitations to Protected Health Information Access and Disclosure 39 11.10. Noncompliance 39 11.11. Nondisclosure of Protected Health Information by HMOs 40 11.12. Notice to Employees 40 11.13. Policies and Procedures 40 11.14. Hybrid Entity Designation 40 11.15. Electronic Data Security Standards 41 APPENDIX A LIST OF BENEFIT COMPONENTS 43 APPENDIX B PARTICIPATING EMPLOYERS 44 (iii) MINERALS TECHNOLOGIES INC. HEALTH AND WELFARE PLAN (Effective April 1, 2003 and Amended and Restated as of January 1, 2006) INTRODUCTION Minerals Technologies Inc. established the Minerals Technologies Inc. Health and Welfare Plan (hereinafter the Welfare Plan), effective April 1, 2003 to provide health and welfare benefits for the Eligible Employees, Retirees and their Dependents of Minerals Technologies Inc. and participating Affiliates. The Welfare Plan is hereby being amended and restated as of January 1, 2006. The Welfare Plan includes and encompasses: (i) the Minerals Technologies Inc. Cafeteria Program (the Cafeteria Program), which in turn includes the Premium Conversion Program, Health Flexible Spending Account Program and Dependent Care Assistance Program benefit components, covering Eligible Employees of Minerals Technologies Inc.; and (ii) each of the individual plans, programs, insurance contracts, and benefit components that are listed in Appendix A (collectively, with the Cafeteria Program, hereinafter referred to as Benefit Components), and the terms of each such Benefit Component are hereby incorporated into the Welfare Plan by reference. THIS WELFARE PLAN, TOGETHER WITH EACH BENEFIT COMPONENT FORMING A PART OF THE WELFARE PLAN, CONSTITUTES THE WRITTEN PLAN DOCUMENT FOR THE MINERALS TECHNOLOGIES INC. HEALTH AND WELFARE PLAN. In the event that any term or provision in the Welfare Plan document is in conflict with any of the terms or provisions of any Benefit Component, the terms or provisions in the Welfare Plan document will govern. Where terms and provisions specifically applicable to an individual Benefit Component are not addressed in the Welfare Plan document, such terms and provisions as set forth in such Benefit Component will govern. The Welfare Plan is designed to meet the applicable requirements of the Code, ERISA, COBRA, HIPAA, the ADA, the FMLA, the USERRA, and any other applicable law, including regulations and rulings issued pursuant to any such laws, to the extent applicable to a Benefit Component. The Welfare Plan is specifically designated as a welfare benefit plan under ERISA, and shall be treated as a single welfare benefit plan for purposes of the reporting requirements under Title I of ERISA. However, to the extent permitted by Title I of ERISA, an Employer may elect to satisfy the summary plan description and summary of material modifications requirements of ERISA separately with respect to any one or more of the Benefit Components. Notwithstanding the foregoing, each individual Benefit Component shall be subject to ERISA only to the extent required by ERISA. Except as otherwise provided, each Benefit Component is a separate plan for purposes of satisfying the nondiscrimination requirements of the Code. However, each Benefit Component which is a self-insured group health plan (if any), together with any HMO coverage that is offered in lieu of coverage under any such Benefit Components, shall constitute a single plan for purposes of the nondiscrimination requirements of Section 105(h)(2) of the Code. It is intended that all applicable nondiscrimination requirements of the Code be satisfied, including all requirements under Code Sections 79, 105(h), and 125. The Welfare Plan is maintained for the exclusive benefit of Eligible Employees and/or any of their eligible Dependents. The general provisions of the Welfare Plan shall apply only to Eligible Employees and Retirees of an Employer who are Participants as defined in Article I. Provisions of any individual Benefit Component shall apply only with respect to Participants who are eligible to receive Benefits under such Benefit Component. The rights and Benefits, if any, of former Employees who are Participants will be determined in accordance with the provisions of the Welfare Plan as in effect on the date their employment terminated. ARTICLE I. Definitions Any terms that are used or separately defined in any Benefit Component shall have the meaning set forth in such Benefit Component. Where required by the context, the noun, verb, adjective and adverb forms of each defined term includes any of its other forms and the singular includes the plural and the plural includes the singular. He, him and his include she, her and hers. The following terms used in the Welfare Plan shall have the following meanings: ADA . The Americans with Disabilities Act of 1990, as amended. Affiliate . Any corporation, partnership or other entity which is: (a) a member of a controlled group of corporations (as that term is defined in Code Section 414(b)) of which the Company is a member; (b) a member of any trade or business under common control (as that term is defined in Code Section 414(c)) with the Company; (c) a member of an affiliated service group (as that term is defined in Code Section 414(m)) which includes the Company; or (d) any other entity required to be aggregated with the Company pursuant to U.S. Department of Treasury regulations issued under Code Section 414(o). Benefit Component . The Cafeteria Program and each of the individual plans, programs, insurance contracts, and benefit components that are part of the Welfare Plan, as listed in Appendix A. Existing Benefit Components may be discontinued or amended, in whole or in -2- part, and new Benefit Components may be added, at any time by the Welfare Plan Committee or the Board. Benefits . The benefits provided to Participants under any Benefit Component, as listed in the schedule of benefits for such Benefit Component or in one or more other written documents approved by the Welfare Plan Committee or the Board, with respect to such Benefit Component. Board . The Board of Directors of Minerals Technologies Inc. Cafeteria Program . The Minerals Technologies Inc. Cafeteria Program, as it may be amended from time to time. Claims Processor . Any person or entity appointed by the Plan Administrator to process claims in accordance with Article V hereof. COBRA . The Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, including any applicable regulations and/or rulings issued thereunder. Code . The Internal Revenue Code of 1986, as amended, including any applicable regulations and/or rulings issued thereunder. Collective Bargaining Agreement . An agreement between an Employer and a collective bargaining unit which sets forth the terms and conditions governing the employment of those Employees who are represented by such collective bargaining unit. Company . Minerals Technologies Inc. Dependent . Any individual who meets the applicable definition of dependent under any Benefit Component(s), but then only with respect to such Benefit Component(s). DOL . The United States Department of Labor. Effective Date . April 1, 2003. Eligible Employee . Eligible Employee shall mean, (a) with respect to any Employee whose terms of employment are governed by a Collective Bargaining Agreement, any such Employee who meets the applicable eligibility requirements as set forth under such Collective Bargaining Agreement and (b) with respect to any Employee whose terms of employment are not governed by a Collective Bargaining Agreement, any such Employee who meets the applicable eligibility requirements under any Benefit Component(s), but then only with respect to such Benefit Component(s). Employee . Any person who is a full-time employee of an Employer who is paid from sources within the United States, or a part-time employee of an Employer who works at least 20 hours per week and who is paid from sources within the United States. The term Employee shall not include any person who performs services for an Employer under an agreement or arrangement (which may be written, oral and/or evidenced by such Employers -3- payroll practice) with the individual or with another organization that provides the services of the individual to such Employer, pursuant to which the person is treated as an independent contractor or otherwise treated as an employee of any entity other than an Employer, irrespective of whether the individual is treated as an employee of such Employer under common law employment principles. Employee Plan Contributions . The contributions, if any, made by a Participant in accordance with any Benefit Component. Employer . Minerals Technologies Inc., and any of its subsidiaries or Affiliates, that, with the consent of the Board, adopts the Welfare Plan in accordance with Article VII hereof, and any organization that is a successor thereto. Employer Plan Contributions . The contributions, if any, made by an Employer in accordance with Section 3.1. ERISA . The Employee Retirement Income Security Act of 1974, as amended. FMLA . The Family and Medical Leave Act of 1993, as amended. HIPAA . The Health Insurance Portability and Accountability Act of 1996, as amended. HMO . A health maintenance organization. Participant . An Eligible Employee or Retiree who meets the requirements of Section 2.1 or a Dependent. Plan Administrator . The Welfare Plan Committee appointed by the Board pursuant to Article VIII. Certain administrative functions with respect to the Welfare Plan may be delegated to any other person, persons, or entity, including a Third Party Administrator or Claims Processor, in accordance with reasonable procedures established by the Welfare Plan Committee. Plan Year . The twelve-month period beginning January 1st and ending on the following December 31st. Retiree . A former Employee of an Employer who was hired by an Employer before January 1, 2004, and who completes at least fifteen (15) years of creditable service after the attainment of age 40. For purposes of the foregoing, years of creditable service shall have the meaning set forth in the Minerals Technologies Inc. Retirement Plan. Service Provider . Any insurance company, HMO, point of service provider (POS), Preferred Provider Organization (PPO), physician, hospital, or any other service provider who provides, or is obligated to provide, pursuant to a contractual arrangement with the Welfare Plan or any Employer, Benefits under any plan, program, insurance contract, or benefit component that is part of the Welfare Plan. -4- Third Party Administrator . Any individual or entity appointed to assist in the administration of the Welfare Plan, or any Benefit Component, in accordance with such written agreement as may be entered into between the Plan Administrator and such Third Party Administrator. USERRA . The Uniformed Services Employment and Reemployment Rights Act of 1994, as amended. Welfare Plan . This Minerals Technologies Inc. Health and Welfare Plan, including any Benefit Component that is a part of the Welfare Plan, as it may be amended from time to time. Welfare Plan Committee . The committee established under Article VII. ARTICLE II. Participation Participation . An Eligible Employee or Retiree shall be eligible to participate in the Welfare Plan: (a) on the Effective Date, to the extent that he participated in, or was eligible to participate in one of more of the Benefit Components forming a part of the Welfare Plan on such date; or (b), if he becomes a Participant after the Effective Date, in accordance with the following: (i) with respect to an Eligible Employee and with respect to any Benefit Component providing medical or dental Benefits, on the first date of employment with an Employer; (ii) with respect to an Eligible Employee and with respect to any Benefit Component providing Benefits other than medical or dental Benefits, on the earliest date that he becomes eligible for such Benefits in accordance with the eligibility and participation provisions contained in at least one of any such Benefit Components or one or more other written documents approved by the Welfare Plan Committee or the Board with respect to such Benefit Component, but then only with respect to such Benefit Component(s); or (iii) with respect to a Retiree and with respect to any Benefit Component providing retiree medical benefits, as of the first day he is no longer an Employee; provided, however, that such individual participated or was eligible to participate in the Welfare Plan immediately before his retirement. Participation in the Welfare Plan shall be contingent upon participation in any such Benefit Component(s), and upon receipt by the Plan Administrator of such applications, consents, proofs of birth or marriage, school attendance, elections, beneficiary designations, proof of reimbursable expenses, proof of disability and/or other documents and information as may be prescribed by the Plan Administrator, in its discretion, or by any Benefit Component. An Eligible Employee who does not timely elect coverage under any Benefit Component shall be deemed to have elected individual coverage under a Benefit Component providing -5- medical benefits, and shall be deemed to have waived participation in all other Benefit Components. A Retiree who does not timely elect initial coverage under any Benefit Component providing retiree medical care shall forfeit the right to enroll in any Benefit Component providing retiree medical care. If a Retiree ceases to participate in all Benefit Components providing retiree medical coverage the Retiree shall never be allowed to participate in, re-enter or be reinstated into any Benefit Component providing retiree medical coverage. Eligible Dependents will participate in the Welfare Plan to the extent provided in, and in accordance with the provisions of, the applicable Benefit Component. A Participant shall be deemed conclusively, for all purposes, to have consented to the terms and provisions of the Welfare Plan and any Benefit Component(s) to the extent of his participation thereunder. Cessation of Participation . Subject to Section 2.3, participation of a Participant generally will terminate as of the date such Participant no longer is an Eligible Employee or Dependent, or in accordance with the terms and provisions of any Benefit Component. Notwithstanding the immediately preceding sentence or any provision of the Welfare Plan to the contrary, participation of a Participant who is a Retiree, or eligible Dependent of a Retiree, may be extended in accordance with the terms of any Benefit Component that provides Benefits to such Retiree, or eligible Dependent of such Retiree; provided, however, except as provided in Section 2.3, nothing herein or therein shall represent a contractual obligation of the Company or the other Benefit Component providers to continue to maintain the Welfare Plan or any Benefit Component, respectively, for, or provide a level of coverage for, any Eligible Employee, Retiree or any group thereof or Dependents thereof. Continuation Coverage . The term Participant shall include any former Participant who remains covered under a Benefit Component that is subject to COBRA, the FMLA, the USERRA, or other similar applicable law, pursuant to the continuation coverage provisions of such Benefit Component. ARTICLE III. Contributions Employer Plan Contributions . Any Employer who has adopted the Welfare Plan in accordance with the provisions of Article VII hereunder agrees to contribute such amounts as are required to fund any self-funded Benefit provided hereunder, or to pay any premium, fee, expense, or other amount required from an Employer under the terms of any Benefit Component. Employee Plan Contributions . Participants must pay any premium, fee, expense, co-pay, or other amounts required under the terms of any Benefit Component in order to receive Benefits under such Benefit Component. ARTICLE IV. Benefits Provision of Benefits . Each Participant shall be entitled to the Benefits set forth in any applicable schedule of benefits or in one or more other written documents approved by the -6- Welfare Plan Committee or the Board with respect to any Benefit Component(s) in which he is a Participant, and for which Benefits he is eligible by virtue of his employment or former employment with an Employer, but only with respect to such Benefit Component(s) and only to the extent it is determined under the applicable Benefit Component that he has satisfied all of the conditions precedent to his receiving such Benefits. All Benefits under a Benefit Component shall be payable or provided under such Benefit Component only if such Benefits relate to periods in which a Participant has elected to participate in such Benefit Component (if applicable). All such Benefits shall be legally enforceable to the extent required by the Code, ERISA and other applicable law. ARTICLE V. Claims, Claims Procedure, Appeals, and Payment Claims . A claimant (Claimant) must file a claim for Benefits on a form prescribed by the Claims Processor or Plan Administrator (such terms are used interchangeably throughout this Article V), or as set forth in any Benefit Component. The claim form must be completed in its entirety, including all information and reports from doctors and hospitals (if applicable), plus any proof of claim requirements established by the Claims Processor, Plan Administrator, or as set forth in any such Benefit Component. A claim will be considered filed for purposes of this Section 5.1 when a properly completed claim form and all additional materials necessary to process the claim are received by the Claims Processor or Plan Administrator, as applicable. For purposes of this Article V, a claim filed with or received by a Claims Processor shall be deemed to have been filed with or received by the Plan Administrator or the Welfare Plan, as applicable, and any notice or notification (including notice or notification of an Adverse Benefit Determination) provided to a Claimant by a Claims Processor shall be deemed to have been provided by the Plan Administrator or the Welfare Plan, as applicable. Claims Procedure . The procedures set forth in this Section 5.2 shall apply to claims with respect to Benefit Components providing group health insurance benefits or group disability insurance benefits ( i.e., the (i) Minerals Technologies Inc. Group Benefit Program, (ii) Minerals Technologies Inc. Retiree Medical Program; (iii) Minerals Technologies Inc. Group Dental Program, (iv) Minerals Technologies Inc. Cafeteria Program, and (v) Minerals Technologies Inc. Group Long-Term Disability Program, except to the extent that any such Benefit Component(s) utilizes a claims and appeals procedure that is more favorable to Participants than the claims and appeals procedure set forth in this Section 5.2, in which case such claims and appeals procedure shall supercede the claims and appeals procedure set forth in this Section 5.2; provided , that such claims and appeals procedure complies with applicable law, including the applicable DOL regulations. For purposes of this Section 5.2, the following definitions shall apply: (a) Adverse Benefit Determination. Adverse Benefit Determination means any of the following: a denial, reduction or termination of, or a failure to provide or make payment (in whole or in part) for, a Benefit, including any such denial, reduction or termination or failure to -7- provide or make payment that (i) is based on a determination of eligibility to participate in the Welfare Plan or any applicable Benefit Component; (ii) results from the application of any utilization review; or (iii) is due to a failure to cover an item or service for which Benefits are otherwise provided because such item or service is determined to be experimental or investigational, or not medically necessary or appropriate. Solely with respect to a Concurrent Care Claim, in the event that the Welfare Plan or applicable Benefit Component has approved an ongoing course of treatment to be provided over a period of time, or a specific number of treatments, Adverse Benefit Determination also means any termination of such course of treatments prior to the end of the prescribed course of such treatments, or reduction of the specific number of treatments below the number originally approved (other than as a result of an amendment to, or the termination of, the Welfare Plan or applicable Benefit Component). (b) Concurrent Care Claim. A Concurrent Care Claim is any claim under a Benefit Component providing group health insurance Benefits in which the Welfare Plan, or applicable Benefit Component, has approved an ongoing course of treatment to be provided over a period of time, or a specific number of treatments, and either (i) the Welfare Plan or applicable Benefit Component now seeks to reduce or terminate the course of treatment (other than by amendment or termination of the Welfare Plan or applicable Benefit Component), or to reduce the specific number of treatments; or (ii) the Claimant requests an extension of such course of treatment, or to increase the specific number of treatments, subsequent to the initial approval of the original course of treatment, or specific number of treatments. (c) Disability Claim. A Disability Claim is any claim for disability benefits under the applicable Benefit Component(s). (d) Health Care Professional. A Health Care Professional means a physician or other health care professional licensed, accredited, or certified to perform specified health services consistent with state law. (e) Pre-Service Claim. A Pre-Service Claim is any claim under a Benefit Component providing group health insurance Benefits that requires approval, or pre-authorization, of the Benefit in advance of obtaining medical care. (f) Post-Service Claim. A Post-Service Claim is any claim under a Benefit Component providing group health insurance Benefits that is not a Pre-Service Claim, and that involves payment or reimbursement for a health care Benefit that has already been provided. (g) Urgent Care Claim. An Urgent Care Claim is any claim under a Benefit Component providing group health insurance Benefits with respect to which a delay in making a determination: (i) could seriously jeopardize a Claimants life or health, or his ability to regain maximum function; or (ii) in the opinion of a physician with knowledge of the Claimants medical condition, would subject the Claimant to severe pain that cannot be adequately managed without the care or treatment. An Urgent Care Claim also includes any claim that a physician with knowledge of the Claimants medical condition determines is a claim involving urgent care. Initial Claims. -8- The Plan Administrator must provide a Claimant with written or electronic notification of any Adverse Benefit Determination, written in a manner calculated to be understood by the Claimant and within the time frames set forth in this Section 5.2. The Plan Administrator must provide notification to a Claimant orally within the time frames set forth in this Section 5.2, in which case written or electronic notification shall be furnished to such Claimant within three (3) days following such oral notification. The notification with respect to an Adverse Benefit Determination under a Benefit Component providing group health or disability insurance benefits must set forth clearly, in language calculated to be understood by the Claimant: (i) the specific reason(s) for the Adverse Benefit Determination; (ii) references to the specific Welfare Plan, or any Benefit Component, provisions on which the Adverse Benefit Determination is based; (iii) a description of any additional material or information necessary for the Claimant to perfect the claim, and an explanation of why such material or information is necessary; (iv) a description of the Welfare Plans claims review procedures and the time limits applicable to such procedures, including a statement of the Claimants right to bring a civil action under Section 502(a) of ERISA following an Adverse Benefit Determination on review; (v) (A) if an internal rule, guideline, protocol or other similar criterion was relied upon in making the Adverse Benefit Determination, either the specific rule, guideline, protocol, or other similar criterion; or a statement that such a rule, guideline, protocol, or other similar criterion was relied upon in making the Adverse Benefit Determination, and that a copy of such rule, guideline, protocol, or other similar criterion will be provided free of charge to the Claimant upon request; or (B) if the Adverse Benefit Determination is based on a medical necessity or experimental treatment or similar exclusion or limit, either an explanation of the scientific or clinical judgment for the determination, applying the terms of the Welfare Plan to the Claimants medical circumstances, or a statement that such explanation will be provided free of charge upon request; and (vi) solely with respect to an Urgent Care Claim, a description of the Welfare Plans expedited review process with respect to such claims. Urgent Care Claims. Upon its receipt of an Urgent Care Claim, the Plan Administrator must notify the Claimant of its determination (whether or not such determination is an Adverse Benefit Determination) as soon as possible, but in no case later than seventy-two (72) hours after its receipt of such Urgent Care Claim, unless the Claimant does not provide sufficient information to determine whether, or to what extent, Benefits are covered or payable under the Welfare Plan. In that instance, the Plan Administrator must notify the Claimant as soon possible, but in no case later than twenty-four (24) hours after its receipt of such Urgent Care Claim, of the -9- specific information necessary to properly complete such Urgent Care Claim. The Claimant must be given a reasonable amount of time to provide the specified information, depending on the circumstances, but in no case less than forty-eight (48) hours after his having been so notified. The Plan Administrator must notify the Claimant of its determination as soon as possible, but in no case later than forty-eight (48) hours after the earlier of (i) the Plan Administrators receipt of the specified information; or (ii) the end of the period afforded to the Claimant to provide the additional specified information. Pre-Service Claims. A Claimant must be notified of the Welfare Plans decision regarding his Pre-Service Claim within a reasonable time (appropriate to the medical circumstances), but in no case later than fifteen (15) days after the Plan Administrators receipt of such Claimants Pre-Service Claim. The Plan Administrator may extend the initial fifteen-day period for up to an additional fifteen (15) days in the event that there are matters beyond its control, in which case the Plan Administrator must notify the Claimant prior to the expiration of the initial fifteen-day period of the circumstances requiring the extension, and the date on which the Welfare Plan expects to make its decision. If such an extension is necessary because the Claimant failed to submit the information required to make a determination, the notice must describe the specific information required. The Claimant must have at least forty-five (45) days from his receipt of such notice to provide the specified information. If a Claimant fails to follow the Welfare Plans procedures for filing a Pre-Service Claim, such Claimant must be notified as soon as possible, but in no case later than five (5) days (twenty-four (24) hours in the case of a Pre-Service Claim that also qualifies as an Urgent Care Claim) following the Plan Administrators receipt of such Claimants claim, that his claim has been improperly filed, and must be provided with a description of the proper procedures for filing his Pre-Service Claim. Such notice may be given orally, unless the Claimant or his authorized representative specifically has requested written notification. This paragraph must apply only where such improper filing occurred with respect to (i) a communication by a Claimant or his authorized representative that is received by a person or organizational unit customarily responsible for handling benefits matters; and (ii) is a communication that names a specific Claimant, medical condition or symptom, and a specific treatment, service, or product for which approval is requested. Post-Service Claims. In the event of an Adverse Benefit Determination with respect to a Post-Service Claim, a Claimant must be notified of the Welfare Plans decision within a reasonable time period, but in no case later than thirty (30) days after its receipt of the Post-Service Claim. Such thirty-day period may be extended for up to an additional fifteen (15) days if the Plan Administrator determines that such an extension is necessary for reasons beyond the Welfare Plans control, in which case the Claimant must be notified, prior to the end of the initial thirty (30) day period, of the circumstances requiring the extension, and the date on which the Welfare Plan expects to make a decision. If such extension is necessary because the Claimant failed to submit the information required to make a determination, the notice must describe the specific information required, in which case the Claimant must have at least forty-five (45) days from his receipt of the notice to provide the specified information. Concurrent Care Claims. The Plan Administrator must notify the Claimant of an Adverse Benefit Determination with respect to a Concurrent Care Claim sufficiently in advance -10- of the termination of pre-approved course of treatment, or reduction in the specific number of treatments, to allow such Claimant to appeal the Adverse Benefit Determination and obtain a determination upon review with respect to such Adverse Benefit Determination prior to such termination or reduction. A Claimants request to extend a course of treatment beyond the prescribed period of time, or the specific number of pre-approved treatments, that also qualifies as an Urgent Care Claim must be decided as soon as possible , taking into account the medical exigencies. The Plan Administrator must notify such Claimant of its determination (whether or not such determination is an Adverse Benefit Determination) within twenty-four (24) hours after its receipt of the claim; provided that such claim is made at least twenty-four (24) hours prior to the expiration of the prescribed course of treatment, or specific number of pre-approved treatments. Disability Claims. With respect to a Disability Claim, the Plan Administrator must notify the Claimant of an Adverse Benefit Determination within a reasonable time period, but in no event later than forty-five (45) days after the Welfare Plans receipt of the claim. This period may be extended for a period of up to thirty (30) days if the Plan Administrator determines that such an extension is necessary due to matters beyond the control of the Welfare Plan; provided that the Claimant is notified prior to the expiration of the initial forty-five (45) day period of the circumstances requiring the extension, and the date by which the Welfare Plan expects to render a decision. If, prior to the end of the first thirty (30) day extension period, the Plan Administrator determines that, due to matters beyond the control of the Welfare Plan, a decision cannot be rendered within such thirty (30) day extension period, the period for making the determination may be extended for up to an additional thirty (30) days; provided that the Plan Administrator notifies the Claimant, prior to the expiration of the initial thirty (30) day period, of the circumstances requiring the extension, and the date on which the Welfare Plan expects to render a decision. Such notification must explain the standards on which entitlement to a Benefit is based, the unresolved issues that prevent a decision on the claim, and the additional information needed to resolve such issues. A Claimant must have at least forty-five (45) days to provide the additional specified information. Appeals of Adverse Benefit Determinations. A Claimant who wishes to appeal an Adverse Benefit Determination with respect to his claim must file such appeal with the Plan Administrator in writing within one hundred eighty (180) days following such Claimants receipt of the notification with respect to his initial Adverse Benefit Determination. Within the time frames set forth for each specific type of claim set forth below, the Plan Administrator must notify the Claimant of the Welfare Plans decision on such appeal. A claimant may submit written comments, documents, records and other information relating to his claim. Such Claimant is entitled to be provided, upon request and free of charge, reasonable access to, and copies of, all documents, records, and other information relevant to his claim. For purposes of this Section 5.2, a document, record or other information shall be considered relevant to a Claimants claim if such document, record or other information (i) was relied upon in making the Adverse Benefit Determination; (ii) was submitted, considered, or generated in the course of making the Adverse Benefit Determination, irrespective of whether or not it was relied -11- upon in making such Adverse Benefit Determination; (iii) demonstrates compliance with the administrative processes and safeguards that ensure that determinations are made in accordance with governing Welfare Plan documents and that where appropriate, Welfare Plan provisions have been applied consistently; or (iv) constitutes a statement of policy or guidance with respect to the Welfare Plan concerning the denied treatment option or Benefit for the Claimants diagnosis, without regard to whether such advice or statement was relied upon in making the Adverse Benefit Determination. The review of such Claimants appeal of the Adverse Benefit Determination must take into account all comments, documents, records, and other information submitted by the Claimant relating to his claim, without regard to whether such information was submitted or considered in the making of the initial Adverse Benefit Determination. The decision on review must not afford deference to the initial Adverse Benefit Determination, and will be conducted by an appropriate named fiduciary of the Welfare Plan who is neither the individual who made the initial Adverse Benefit Determination, nor a subordinate of such individual. In deciding an appeal of any Adverse Benefit Determination that is based in whole or in part on medical judgment, including determinations with regard to whether a particular treatment, drug, or other item is experimental, investigational, or not medically necessary or appropriate, the appropriate named fiduciary must consult with a Health Care Professional who has appropriate training and experience in the field of medicine involved in the medical judgment. The medical or vocational experts whose advice was obtained on behalf of the Welfare Plan in connection with the Claimants Adverse Benefit Determination will be identified, whether or not the advice was relied upon in making the Adverse Benefit Determination. Any such Health Care Professional engaged for purposes of a consultation must be an individual who is neither one of the individuals who was consulted in connection with the initial Adverse Benefit Determination, nor a subordinate of any such individual. A Claimant must be notified of the Welfare Plans benefit determination upon review in writing or electronically. Notice of the decision with respect to an Adverse Benefit Determination on review must set forth clearly, in a manner to be understood by the Claimant: (i) the specific reason(s) for the Adverse Benefit Determination on review; (ii) reference to the specific Welfare Plan, or any Benefit Component, provisions on which the Adverse Benefit Determination on review is based; (iii) a statement that the Claimant is entitled to receive, upon request and free of charge, reasonable access to, and copies of, all documents, records and other information relevant to the Claimants claim for Benefits; (iv) a statement describing the Welfare Plans claims review procedures, and the time limits applicable to such procedures, and the Claimants right to obtain the information about such procedures, including a statement of a Claimants right to bring a civil action under Section 502(a) of ERISA; (v) -12- (A) if an internal rule, guideline, protocol or other similar criterion was relied upon in making the Adverse Benefit Determination on review, either the specific rule, guideline, protocol, or other similar criterion; or a statement that such a rule, guideline, protocol, or other similar criterion was relied upon in making the Adverse Benefit Determination on review, and that a copy of such rule, guideline, protocol, or other similar criterion will be provided free of charge to the Claimant upon request; or (B) if the Adverse Benefit Determination on review is based on a medical necessity or experimental treatment or similar exclusion or limit, either an explanation of the scientific or clinical judgment for the determination, applying the terms of the Welfare Plan to the Claimants medical circumstances, or a statement that such explanation will be provided free of charge upon request; and (vi) the following statement: You and your plan may have other voluntary alternative dispute resolution options, such as mediation. One way to find out what may be available is to contact your local U.S. Department of Labor Office and your State insurance regulatory agency. Urgent Care Claims. With respect to an Urgent Care Claim, if a Claimant appeals the Welfare Plans initial Adverse Benefit Determination with respect to his claim, the Plan Administrator must notify the Claimant of the Welfare Plans Benefit determination on review as soon as possible, taking into account the medical exigencies, but not later than seventy-two (72) hours after receipt of the Claimants request for review of an Adverse Benefit Determination by the Welfare Plan. Expedited Review, Urgent Care Claims. Solely with respect to an Urgent Care Claim, if a Claimant appeals the Welfare Plans initial Adverse Benefit Determination with respect to his claim, an expedited review process must be afforded such Claimant pursuant to which (i) the Claimant may submit, orally or in writing, a request for an expedited appeal and (ii) all necessary information must be transmitted between the Welfare Plan and the Claimant by telephone, facsimile, or other available similarly expeditious method. The Plan Administrator must notify such Claimant of the Welfare Plans determination on appeal as soon as possible (depending on the medical circumstances), but in no case later than seventy-two (72) hours after its receipt of the Claimants appeal of the initial Adverse Benefit Determination. Pre-Service Claims. With respect to a Pre-Service Claim, if a Claimant appeals the Welfare Plans initial Adverse Benefit Determination with respect to his claim, the Plan Administrator must notify such Claimant of the Welfare Plans decision with respect to the appeal of his Pre-Service Claim within a reasonable time, appropriate to the medical circumstances. If the Benefit Component provides for a single appeal of the Adverse Benefit Determination the Claimant must be notified of the Welfare Plans decision on review no later than thirty (30) days after its receipt of such Claimants appeal. If the Benefit Component provides for two appeals of an Adverse Benefit Determination (A) the Claimant must be notified of the Welfare Plans initial decision on review no later than fifteen (15) days after its receipt of such Claimants appeal and (B) if the Claimant appeals such initial decision on review, the Claimant must be notified of the Welfare Plans subsequent decision on re-review no later than -13- fifteen (15) days after the Welfare Plans receipt of the Claimants appeal of the initial decision on review. Post-Service Claims. With respect to a Post-Service Claim, if a Claimant appeals the Welfare Plans initial Adverse Benefit Determination with respect to his claim, such Claimant must be notified within a reasonable time period of such determination. With respect to Benefit Components which provide for a single appeal of the Adverse Benefit Determination, the Claimant must be notified of the Welfare Plans decision on review no later than sixty (60) days after its receipt of such Claimants appeal. With respect to Benefit Components which provide for two appeals of an Adverse Benefit Determination: (A) the Claimant must be notified of the Welfare Plans initial decision on review no later than thirty (30) days after its receipt of such Claimants appeal and (B) if the Claimant appeals such initial decision on review, he must be notified of the Welfare Plans subsequent decision on re-review no later than thirty (30) days after the Welfare Plans receipt of the Claimants appeal of the initial decision on review. The number of appeals of an Adverse Benefit Determination with respect to all Benefit Components are as set forth in each such Benefit Component. Concurrent Care Claims . With respect to a Concurrent Care Claim, if a Claimant appeals the Welfare Plans initial Adverse Benefit Determination with respect to his claim, the Plan Administrator must notify such Claimant of the Welfare Plans Benefit determination within a reasonable period of time, but not later than sixty (60) days following receipt by the Welfare Plan of the Claimants request for review, unless the Plan Administrator determines that special circumstances (such as the need to hold a hearing, if applicable) require an extension of time for processing the Concurrent Care Claim. If the Plan Administrator determines that an extension of time for processing such Concurrent Care Claim is required, written notice of the extension of time must be furnished to the Claimant prior to the termination of the initial sixty (60) day period. In no event shall such extension of time exceed a period of sixty (60) days from the end of the initial sixty (60) day period. Notice of such extension of time must indicate the special circumstances requiring the extension of time, and the date by which the Welfare Plan expects to render the determination on review. If, on appeal, a Concurrent Care Claim also qualifies as an Urgent Care Claim, a Pre-Service Claim or a Post-Service Claim, an Adverse Benefit Determination with respect to such claim must be treated as an Urgent Care Claim, a Pre-Service Claim or a Post-Service Claim, as appropriate. Disability Claims. With respect to a Disability Claim, if a Claimant appeals the Welfare Plans initial Adverse Benefit Determination with respect to his claim, the Plan Administrator must notify such Claimant of the Welfare Plans Benefit determination within a reasonable period of time, but not later than forty-five (45) days following receipt by the Welfare Plan of the Claimants request for review, unless the Plan Administrator determines that special circumstances (such as the need to hold a hearing, if applicable) require an extension of time for processing the Concurrent Care Claim. If the Plan Administrator determines that an extension of time for processing such Concurrent Care Claim is required, written notice of the extension of time must be furnished to the Claimant prior to the termination of the initial forty-five (45) day period. In no event shall such extension of time exceed a period of forty-five (45) days from the end of the initial forty-five (45) day period. Notice of such extension of time must indicate the -14- special circumstances requiring the extension of time, and the date by which the Welfare Plan expects to render the determination on review. Claims Procedure, All Other Benefits . The procedures set forth in this Section 5.3 apply to claims with respect to Benefit Components providing Benefits other than group health insurance benefits or group disability insurance benefits ( i.e. , the Mineral Technologies Inc. Group Life, Supplemental Life and Accidental Death and Dismemberment Program), except to the extent that any such Benefit Component utilizes a claims and appeals procedure that is more favorable to Participants than the claims and appeals procedure set forth in this Section 5.3, in which case such claims and appeals procedure shall supercede the claims and appeals procedure set forth in this Section 5.3; provided , that such claims and appeals procedure complies with applicable law, including the applicable DOL regulations. For purposes of this Section 5.3, an Adverse Benefit Determination is a (i) denial, (ii) reduction or termination of a Benefit, or (iii) failure to make a total payment for a Benefit. For purposes of the foregoing, any such (i) denial, (ii) reduction or termination, or (iii) failure to provide or make a total payment for a Benefit that is based upon eligibility is an Adverse Benefit Determination. Initial Claims. The Plan Administrator must provide a Claimant with written or electronic notification of any Adverse Benefit Determination, written in a manner calculated to be understood by the Claimant and within the time frames set forth in this Section 5.3. The Plan Administrator must notify the Claimant in writing (which may be transmitted electronically) of its decision within ninety (90) days of receipt of the application. If special circumstances require any extension of time (not to exceed an additional ninety (90) days) for processing the claim, the Plan Administrator must notify the Claimant in writing (which may be transmitted electronically) of such extension prior to the expiration of the initial ninety (90) day period. Any Adverse Benefit Determination with respect to a claim for Benefits shall be stated in writing (which may be transmitted electronically) and shall state clearly, in language calculated to be understood by the Claimant: (i) the specific reason(s) for the Adverse Benefit Determination; (ii) references to the specific provisions of the Welfare Plan, or any Benefit Component, on which the Adverse Benefit Determination is based; (iii) a description of the additional material or information (if any) that the claimant must provide to the Plan Administrator or Claims Processor in order for the Plan Administrator or Claims Processor to reconsider the claim, and an explanation of why such material or information is necessary; and (iv) a description of the appeals procedures under the Welfare Plan and the time limits applicable to such procedures, including a statement of the claimants right to bring a civil action under ERISA Section 502(a) following an Adverse Benefit Determination on review. -15- Appeals of Adverse Benefit Determinations. If a Claimant has received an Adverse Benefit Determination, he may appeal the Adverse Benefit Determination within sixty (60) days following his receipt of written notice thereof by submitting a request for review of the Adverse Benefit Determination of the claim in writing to the Plan Administrator. The Claimant also may submit written comments, documents, records and other information relating to his claim for Benefits. A Claimant shall be provided, upon request and free of charge, reasonable access to, and copies of, the Welfare Plan document and all other documents, records and other information that is relevant to such claim. The review of the Adverse Benefit Determination shall take into account all comments, documents, records and other information submitted by the Claimant relating to the claim, without regard to whether such information was submitted or considered in the initial Adverse Benefit Determination. If a Claimant appeals in accordance with the foregoing, the Plan Administrator or Claims Processor shall render its final decision, setting forth the specific reasons therefore in writing (which may be transmitted electronically), within sixty (60) days of its receipt of the request for review, unless extenuating circumstances require an extension of time. If there are such extenuating circumstances, written notice of such extension of time shall be given to the Claimant prior to the expiration of the original sixty (60)-day period, and a decision shall be rendered as soon as administratively feasible, but not later than one hundred and twenty (120) days after receipt of the initial request for review. The written notice of the Welfare Plans decision upon review shall state clearly, in language calculated to be understood by the Claimant: (i) the specific reason(s) for the Adverse Benefit Determination on appeal; (ii) reference to the specific provisions of the Welfare Plan, or any Benefit Component, on which the Adverse Benefit Determination appeal is based; (iii) a statement that the Claimant is entitled to receive, upon request and free of charge, reasonable access to, and copies of, the Welfare Plan document and all documents, records and other information relevant to the claim; and (iv) a statement describing the Claimants right to bring an action under ERISA Section 502(a). Notices . Notices and documents relating to the Welfare Plan may be delivered, or mailed via registered mail, postage prepaid, to the Plan Administrator in care of the Vice President Organization and Human Resources, Minerals Technologies Inc., 405 Lexington Avenue, New York, New York 10174-1901. Any notice required under the Welfare Plan may be waived by the person entitled to such notice. Evidence . Evidence required of anyone under the Welfare Plan may be fulfilled by means of certificate, affidavit, or other documentation, or such other information as the Welfare Plan Committee and/or Claims Processor shall require under rules uniformly applicable. No legal action, grievance, or arbitration proceeding against the Welfare Plan, an Employer, the Plan Administrator, a Claims Processor, or any other person for the recovery of -16- any claim may be commenced until the Welfare Plans claims procedures as set forth in this Section have been exhausted. Payment . Unless specifically provided to the contrary under the terms of any Benefit Component, payment of any claim will be made to the Participant unless he has previously authorized payment to be made to a Service Provider. If the Participant dies before all benefits have been paid, the remaining benefits, if any, will be paid to the Participants estate or to any person or corporation appearing to the Welfare Plan to be entitled to payment. Such payment will fully discharge the Welfare Plans obligations with respect to that claim. If a Participant is a minor, or otherwise not competent to give a valid receipt for payment of any Benefit due him under the Welfare Plan and if no request for payment has been received from a duly appointed guardian or other legally appointed representative of that person, payment may be made directly to the individual or institution that has assumed the custody or the principal support of that person. Coordination of Benefits . If a Participant is covered under another group medical plan, the payment of Benefits will be determined in accordance with the rules in effect with respect to any applicable Benefit Component, as stated in such Benefit Component or one or more written documents approved by the Welfare Plan Committee or the Board with respect to such Benefit Component. Proof of Loss . Written proof of loss must be furnished to the Plan Administrator or Claims Processor within two years, or such longer or shorter period as may be provided under a particular Benefit Component, after the date of the loss for which the claim is made, provided that the Welfare Plan, or applicable Benefit Component, has not been terminated, or, if the Welfare Plan, or applicable Benefit Component, has been terminated, within 90 days of such termination (or, with respect to a Benefit Component, as otherwise provided in such Benefit Components). Failure to furnish written proof of loss within that time will neither invalidate nor reduce any claim if it is shown that it was not reasonably possible to furnish written proof of loss within that time, provided that such proof is furnished as soon as reasonably possible and in no event, in the absence of legal incapacity, later than one year from the time proof is otherwise required. Notwithstanding the foregoing, an individual claiming Benefits must always comply with any applicable proof of loss or substantiation of claims provisions or requirements contained in any applicable Benefit Component. Nonassignment . Except for assignments of reimbursements payable for coverage for hospital, surgical, or medical charges, or made pursuant to a qualified medical child support order, no assignment of any rights or benefits under the Welfare Plan may be made. Government-Provided Benefits . The Welfare Plan does not provide Benefits in lieu of, and does not affect any requirement for coverage by, any benefits provided under any federal, state or local government including, without limitation, any workers compensation insurance or benefit. Receipt and Release of Information . The Plan Administrator (or, for purposes of this Section 5.11, any person or entity to whom specific fiduciary responsibilities have been delegated by the Plan Administrator in accordance with Section 8.1) may, without consent of or -17- notice to any person, release to or obtain from any insurance company or other organization or person any data or other information, with respect to any person, which the Plan Administrator, in its sole discretion, deems to be necessary for the administration of the Welfare Plan. The Plan Administrator will be free from any liability that might arise in relation to such action. Any person claiming benefits under the Welfare Plan will furnish to the Plan Administrator such information as may be necessary to implement this provision. Subrogation . If any payment for benefits under the Welfare Plan are paid, the Welfare Plan will, to the extent of such payment, be subrogated to all the rights of recovery of the Participant arising out of any claim or cause of action which may occur because of the negligence or willful misconduct of a third party. Each Participant or his legal guardian agrees to reimburse the Welfare Plan for amounts paid for such claims, out of any monies recovered from the third party, including but not limited to, any third parties and the Participants own insurance company as the result of judgment, settlement or otherwise. In addition, each Participant agrees to assist a Claims Processor or the Plan Administrator in enforcing these rights. Right of Recovery . Whenever payments for a claim have been made in excess of the maximum limit for that claim under the Welfare Plan, the Welfare Plan will have the right to recover such amounts to the extent of the excess from whoever received the excess payment and/or the Participant. ARTICLE VI. Purpose and Funding Purpose . The purpose of the Welfare Plan is to provide medical benefits and certain other welfare benefits to Participants and/or their Dependents. Funding Policy . All contributions under Article III shall be made on a timely basis, in accordance with the terms and provisions of any Benefit Component. Except as otherwise provided, benefits under each Benefit Component shall be funded in the following manner: (i) Trust Fund . The Company may establish a trust fund into which contributions are made to pay benefits under one or more of the Benefit Components. If Benefits under a Benefit Component are funded through a trust fund, the Employers shall contribute to such trust fund the amount required to fund the Benefit payments and to accumulate such reserves as such Employer deems reasonable and necessary. (ii) Self-Insured . If Benefits under a Benefit Component are funded on a self-insured basis, the Employers shall pay Benefits under such Benefit Component from their general assets. However, an Employer, in its sole discretion, may establish a separate bank account for the payment of Benefits. If a separate bank account is established for such purpose, it shall be for bookkeeping purposes only. The Employers shall contribute any amounts necessary to provide any Benefits under a self-insured Benefit Component. -18- (iii) Insured . The Plan Administrator may purchase insurance either to provide benefits under a Benefit Component or, in the case of a Benefit Component funded by a trust fund or on a self-insured basis, to insure the Employers against certain excess claims or large aggregate losses. Any such insurance policy or policies shall contain terms that are consistent with the provisions of the Benefit Components, as applicable and with the Benefits provided under such Benefit Component. Such policy or policies may contain any additional provisions as the Plan Administrator or Board may authorize. ARTICLE VII. Adoption of Welfare Plan by Participating Employer Adoption by Subsidiary or Affiliate . With the approval of the Board, any subsidiary or Affiliate, by appropriate action of its board of directors or other governing entity, may adopt the Welfare Plan for the exclusive benefit of its eligible employees, retirees and/or their dependents and thereby become an Employer. Employers that have adopted the Welfare Plan pursuant to the foregoing are listed in Appendix B hereto. Termination of Participation . An Employer, with the approval of the Board, may terminate its participation in the Welfare Plan by giving the Welfare Plan Committee prior written notice specifying a termination date which shall be the last day of a month at least 60 days subsequent to the date such notice is received by the Welfare Plan Committee, or in accordance with such rules and procedures as may be adopted by the Welfare Plan Committee. The Board may terminate any Employers participation in the Welfare Plan as of any termination date specified by the Board for the failure of such Employer to make proper contributions in accordance with Section 3.1, or to comply with any other provision of the Welfare Plan, or any provision of any Benefit Component, and shall terminate an Employers participation upon complete and final discontinuance of any required contributions. Contributions and Liabilities . Upon termination of the Welfare Plan as to any Employer, such Employer shall not make any further contributions under the Welfare Plan and no amount shall thereafter be payable under the Welfare Plan to, or in respect of, any Participants then employed by such Employer, except as may be agreed to, in writing, between the Company and any such Employer. To the maximum extent permitted by ERISA or other applicable law, any rights of Participants no longer employed by such Employer, and of former Participants and their Dependents (if any), shall be unaffected by such terminations. Any transfers, distributions or other dispositions of the assets of the Welfare Plan shall constitute a complete discharge of all liabilities under the Welfare Plan with respect to such Employers participation in the Welfare Plan, and any Participant then employed by such Employer. Actions, Approvals and Notification . All actions, approvals, and notifications referred in this Article VII shall be in the form and substance and from a source satisfactory to the Welfare Plan Committee, or counsel retained by the Welfare Plan Committee. To the maximum extent permitted by ERISA or other applicable law, the termination of the Welfare Plan as to any Employer shall not in any way affect any other Employers participation in the Welfare Plan. -19- Rights . An Employer shall have no rights with respect to the Welfare Plan except as specifically provided in the Welfare Plan. Successor . If the Company transfers substantially all of its business by sale, merger, consolidation, or reorganization, the Welfare Plan may be adopted by the successor entity upon acceptance in writing of the terms of the Welfare Plan by the successor entity. The successor entity shall then succeed to all of the power, rights, and duties of the Company under the Welfare Plan. If the successor entity does not adopt the Welfare Plan, then the Welfare Plan shall terminate. ARTICLE VIII. Plan Administration Allocation of Plan Administration Responsibilities . The Welfare Plan, including each Benefit Component, shall be administered by the Plan Administrator, which shall have the discretionary authority to control and manage the operation of the Welfare Plan as named fiduciary. The Plan Administrator shall have such powers, in its sole discretion, to administer the Welfare Plan in all of its details, including, but not limited to, the following powers: A. Interpretation of the Welfare Plan, including each Benefit Component, and including determinations as to eligibility for Welfare Plan benefits, such interpretation to be final and conclusive on all individuals claiming rights under the Welfare Plan; B. Adoption of such procedures and regulations as in its opinion are necessary for the proper and efficient administration of the Welfare Plan and are consistent with the terms and purposes of the Welfare Plan, and each Benefit Component; C. Enforcement of the Welfare Plan according to its terms and to the rules and regulations adopted by the Welfare Plan Committee; D. The responsibility to administer and manage each Benefit Component; E. The responsibility to prepare, report, file and disclose any forms, documents and other information required by law or otherwise to be reported or filed with any governmental agency, or to be prepared and disclosed to Eligible Employees, Retirees or other persons entitled to Benefits under the Welfare Plan; and F. The responsibility to review claims or claim denials and to determine benefit eligibility under the Welfare Plan and each Benefit Component; Notwithstanding the foregoing, the Plan Administrator may delegate to insurance companies, Service Providers, Claims Processors, Third Party Administrators, organizations or persons (who also may be Employees) specific fiduciary responsibilities in administering the Welfare Plan. Any such delegation must be in writing and in accordance with ERISA or other applicable law. -20- Committee Membership . The Board shall appoint no fewer than three members to the Welfare Plan Committee.
